Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending per amendment.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10936686 (hereinafter ‘686). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the enumerated instant claims in table are anticipated by a correspondingly mapped ‘686 claim.

Instant application
‘686 patent
1. A computer-implemented method comprising: 









[2] querying a first user information database on a first server for a piece of user information, [1] wherein the first user information database comprises a user profile that includes an initial piece of user information corresponding to a user, and wherein the initial piece of user information includes at least user identification data from a session; 

responsive to not identifying the piece of user information in the first user information database, querying a second user information database stored on a second server for the piece of user information associated with the initial piece of user information; 

retrieving the piece of user information from the second database; 

updating the user profile by storing the piece of user information in the user profile of the first user information database; 

determining a likelihood that the piece of user information corresponds to the user; 

comparing the likelihood to a predetermined threshold; and 

providing at least a portion of the updated user profile associated with the piece of user information to a requestor when the likelihood that the piece of user information corresponds to the user exceeds the predetermined threshold based on the comparison. 

2. The computer-implemented method of claim 1, wherein the initial piece of information includes a cookie or a hash value. 

3. The computer-implemented method of claim 1, wherein the piece of user information includes at least anonymous user identification data related to the initial piece of user information, and the method further comprises: 
querying a third user information database stored on a third server, the third user information database different than the second user information database, with the piece of user information; and 

identifying a match in the third database, and saving the third piece of user information and an identity of the third user information database to the user profile in the first user information database. 



4. The computer-implemented method of claim 3, wherein the third piece of user information includes personal identifying information. 

5. The computer-implemented method of claim 4, wherein the personal identifying information includes one of a gender, a postal address, an age group, or a user interest. 

6. The computer-implemented method of claim 3, wherein the method further comprises providing both the initial piece of user information and the piece of user information to one or more requestors. 

7. The computer-implemented method of claim 3, further comprises calculating a likelihood that the third piece of user information corresponds to the user. 

8. The computer-implemented method of claim 7, further comprising providing the third piece of user information to one or more requestors if the likelihood that the third piece of user information corresponds to the user is at least a predetermined likelihood, wherein the likelihood that the third piece of user information corresponds to the user comprises a probability. 

9. A non-transitory, computer-readable storage medium storing one or more executable instructions that, when executed by at least one processor, causes the at least one processor to: 









[2] query a first user information database on a first server for a piece of user information, [1] wherein the first user information database comprises a user profile that includes an initial piece of user information corresponding to a user, and wherein the initial piece of user information includes at least user identification data from a session; 

responsive to not identifying the piece of user information in the first user information database, query a second user information database stored on a second server for the piece of user information associated with the initial piece of user information; and 


retrieve the piece of user information from the second database and update the user profile by storing the piece of user information and an identity of the second user information database to the user profile of the first user information database. 



10. The non-transitory, computer-readable storage medium of claim 9, wherein the initial piece of information includes a cookie or a hash value. 

11. The non-transitory, computer-readable storage medium of claim 9, wherein the piece of user information includes at least anonymous user identification data related to the initial piece of user information, and the non-transitory, computer-readable storage medium storing one or more executable instructions that, when executed by at least one processor, causes the at least one processor to: 
query a third user information database stored on a third server, the third user information database different than the second user information database, with the piece of user information, 
identify a match in the third database, and 
save the third piece of user information to the user profile in the first user information database. 

12. The non-transitory, computer-readable storage medium of claim 11, wherein the third piece of user information includes personal identifying information. 

13. The non-transitory, computer-readable storage medium of claim 12, wherein the personal identifying information includes one of a gender, a postal address, an age group, or a user interest. 

14. The non-transitory, computer-readable storage medium of claim 11, wherein the non-transitory, computer-readable storage medium storing one or more executable instructions further includes instructions that, when executed by at least one processor, cause the at least one processor to provide both the initial piece of user information and the piece of user information to a requestor consumer. 

15. The non-transitory, computer-readable storage medium of claim 11, wherein the non-transitory, computer-readable storage medium storing one or more executable further includes instructions that, when executed by at least one processor, causes the at least one processor to calculate a probability that the third piece of user information corresponds to the user. 


16. The non-transitory, computer-readable storage medium of claim 15, the non-transitory, computer-readable storage medium storing one or more executable instructions further includes instructions that, when executed by at least one processor, cause the at least one processor to provide the third piece of user information to a requestor consumer if the probability that the third piece of user information corresponds to the user is at least a predetermined probability. 

17. A system comprising: 
a first server in communication with a first computing system including a first memory and at least one processor; and 
a second server in communication with a second computing system, the second computing system including a second memory and a second processor, the second server in communication with the first server; 
wherein the first memory comprises program instructions executable by the at least one processor of the first computing system to: 










[2] query a first user information database on the first server for a piece of user information, [1] wherein the first user information database comprises a user profile that includes an initial piece of user information corresponding to a user, and wherein the initial piece of user information includes at least user identification data from a session; 

responsive to not identifying the piece of user information in the first user information database, query a second user information database stored on the second server for the piece of user information associated with the initial piece of user information; 


retrieve the piece of user information from the second database and update the user profile by storing the piece of user information and an identity of the second user information database to the user profile of the first user information database; 



determine a likelihood that the piece of user information corresponds to the user; 

compare the likelihood to a predetermined threshold; and 

provide at least a portion of the updated user profile associated with the piece of user information to a requestor when the likelihood that the piece of user information corresponds to the user exceeds the predetermined threshold based on the comparison. 

18. The system of claim 17, wherein the initial piece of information includes a cookie or a hash value. 

19. The system of claim 17, wherein the piece of user information includes at least anonymous user identification data related to the initial piece of user information, and the first memory comprises program instructions executable by the at least one processor of the first computing system to: 
query a third user information database stored on a third server, the third user information database different than the second user information database, with the piece of user information; 
identify a match in the third database; and save the third piece of user information to the user profile in the first user information database. 

20. The system of claim 19, wherein the third piece of user information includes personal identifying information.

[1] forming a first user information database stored on a first server by retrieving, from a browser session, a first piece of user information that includes at least local user identification data and storing the first piece of user information in a user profile of the first user information database, wherein the first piece of user information corresponds to a user; 
[2] querying the first user information database for a second piece of user information; 







responsive to not identifying the second piece of user information in the first user information database, querying a second user information database stored on a second server for the second piece of user information associated with the first piece of user information; 

retrieving the second piece of user information from the second database; 

saving the second piece of user information to the user profile of the first user information database;

calculating a probability that the second piece of user information corresponds to the user; 

comparing the probability to a predetermined probability threshold; and 

providing the second piece of user information to a consumer when the probability that the second piece of user information corresponds to the user exceeds the predetermined probability threshold based on the comparison. 


    2. The computer-implemented method of claim 1, wherein the first piece of information includes a cookie or a hash value. 


    3. The computer-implemented method of claim 1, wherein the second piece of user information includes at least anonymous user identification data related to the first piece of user information, and the method further comprises: 
querying a third user information database stored on a third server, the third user information database different than the second user information database, with the second piece of user information; and 

identifying a match in the third database, and saving the third piece of user information to the user profile in the first user information database and saving an identity of the third user information database indexed to the third piece of user information in the first user information database. 

    4. The computer implemented method of claim 3, wherein the third piece of user information includes personal identifying information. 

    5. The computer-implemented method of claim 4, wherein the personal identifying information includes one of a gender, a postal address, an age group, or a user interest. 

    6. The computer implemented method of claim 3, wherein the method further comprises providing both the first piece of user information and the second piece of user information to one or more consumer. 

    7. The computer implemented method of claim 3, further comprises calculating a probability that the third piece of user information corresponds to the user. 

    8. The computer implemented method of claim 7, further comprising providing the third piece of user information to one or more consumers if the probability that the third piece of user information corresponds to the user is at least a predetermined probability. 




    9. A non-transitory, computer-readable storage medium storing one or more executable instructions that, when executed by at least one processor, causes the at least one processor to: 

form a first user information database stored on a first server by retrieving, [1] from a browser session, a first piece of user information that includes at least local user information data and storing the first piece of user information in a user profile of the first user information database; 

[2] query the first user information database for a second piece of user information; 







responsive to not identifying the second piece of user information in the first user information database, query a second user information database stored on a second server for the second piece of user information associated with the first piece of user information; and 

retrieve the second piece of user information from the second database and save the second piece of user information to the user profile of the first user information database and save an identity of the second user information database indexed to the second piece of user information in the first user information database. 

    10. The non-transitory, computer-readable storage medium of claim 9, wherein the first piece of information includes a cookie or a has value. 

    11. The non-transitory, computer-readable storage medium of claim 9, wherein the second piece of user information includes at least anonymous user identification data related to the first piece of user information, and the non-transitory, computer-readable storage medium storing one or more executable instructions that, when executed by at least one processor, causes the least one processor to: 
query a third user information database stored on a third server, the third user information database different than the second user information database, with the second piece of user information, and 
identify a match in the third database, and 
save the third piece of user information to the user profile in the first user information database. 

    12. The non-transitory, computer-readable storage medium of claim 11, wherein the third piece of user information includes personal identifying information. 

    13. The non-transitory, computer-readable storage medium of claim 12, wherein the personal identifying information includes one of a gender, a postal address, an age group, or a user interest. 

    14. The non-transitory, computer-readable storage medium of claim 11, wherein the non-transitory, computer-readable storage medium storing one or more executable instructions further includes instructions that, when executed by at least one processor, cause the at least one processor to provide both the first piece of user information and the second piece of user information to a consumer. 

    15. The non-transitory, computer-readable storage medium of claim 11, wherein the first piece of user information corresponds to a user, and the non-transitory, computer-readable storage medium storing one or more executable further includes instructions that, when executed by at least one processor, causes the at least one processor to calculate a probability that the third piece of user information corresponds to the user. 

    16. The non-transitory, computer-readable storage medium of claim 15, the non-transitory, computer-readable storage medium storing one or more executable instructions further includes instructions that, when executed by at least one processor, cause the at least one processor to provide the third piece of user information to a consumer if the probability that the third piece of user information corresponds to the user is at least a predetermined probability. 


    17. A system comprising: 
a first server in communication with a first computing system including a first memory and at least one processor; and 
a second server in communication with a second computing system, the second computing system including a second memory and a second processor, the second server in communication with the first server; wherein the first memory comprises program instructions executable by the at least one processor of the first computing system to: 

form a first user information database stored on the first server by [1] retrieving, from a browser session, a first piece of user information that includes at least local user identification data and storing the first piece of user information in a user profile of the first user information database; 

[2] query the first user information database for a second piece of user information; 







responsive to not identifying the second piece of user information in the first user information database, query a second user information database stored on the second server for the second piece of user information associated with the first piece of user information; 

retrieve the second piece of user information from the second database and save the second piece of user information to the user profile of the first user information database and save an identity of the second user information database indexed to the second piece of user information in the first user information database; 

calculate a probability that the second piece of user information corresponds to the user; 

compare the probability to a predetermined probability threshold; and 

provide the second piece of user information to a consumer when the probability that the second piece of user information corresponds to the user exceeds the predetermined probability threshold based on the comparison. 


    18. The system of claim 17, wherein the first piece of information includes a cookie or a hash value. 

    19. The system of claim 17, wherein the second piece of user information includes at least anonymous user identification data related to the first piece of user information, and the first memory comprises program instructions executable by the at least one processor of the first computing system to: 
query a third user information database stored on a third server, the third user information database different than the second user information database, with the second piece of user information; 
identify a match in the third database; and save the third piece of user information to the user profile in the first user information database. 

    20. The system of claim 19, wherein the third piece of user information includes personal identifying information.




The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a) Maugans III (US 20160364490) teaches
- “For instance, when the user visits a webpage provided by a server, a tracking cookie may be instantiated in order to save information regarding the user and/or the user's interaction with the webpage. For instance, the tracking cookie may be instantiated at the server side and may include information such as…a software environment identifier, such as OS name, browser name etc., user identifiers such as email address, first name, last name, middle name, postal address etc. and values of contextual variables such as GPS location of the device used to access the webpage, sensor readings of the device while accessing the webpage and so on.” (par. 0051) 
- “… the platform 110 may be configured to communicate with an identity server 1222 in order to determine association of each of the different user identifiers with the same user 1202. For example, the identity server 1222 may maintain association between a user and multiple online accounts subscribed by the user. Accordingly, the platform 110 may query the identity server 1222 in order to establish that each of cookies 1216 to 1220 correspond to the same user 1202.” (par. 0060)
-“…the platform 110 may be configured to determine a correlation between different user identifiers associated with the user 1202 by querying one or more webservers….Accordingly, the platform 110 may be configured to access the LinkedIn.RTM. profile page and detect the correlation between the different user identifiers. As a result, the platform may establish that each of cookies 1216 to 1220 correspond to the same user 1202.” (par. 0061.
However, Maugans fails to teach or suggest 
“responsive to not identifying the piece of user information in the first user information database, querying a second user information database stored on a second server for the piece of user information associated with the initial piece of user information;
determining a likelihood that the piece of user information corresponds to the user; 
comparing the likelihood to a predetermined threshold; and 
providing at least a portion of the updated user profile associated with the piece of user information to a requestor when the likelihood that the piece of user information corresponds to the user exceeds the predetermined threshold based on the comparison”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801. The examiner can normally be reached M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2457